EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Peninsula Gaming, LLC and Peninsula Gaming Corp. (together, the “Company”) on Form 10-K for theyear ended December 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), M. Brent Stevens, Chief Executive Officer of the Company, and Natalie Schramm, Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March29, 2012 By: /s/M. Brent Stevens Name: M. Brent Stevens Title: Chief Executive Officer By: /s/Natalie Schramm Name: Natalie Schramm Title: Chief Financial Officer
